Citation Nr: 1603198	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left foot disorder, to include as due to in-service chemical exposure or as secondary to service-connected plantar fibromatosis of the right foot.

2. Entitlement to service connection for hand and testicle disorders, originally claimed as "tumors," to include as due to in-service chemical exposure or as secondary to service-connected plantar fibromatosis of the right foot.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The appeal was remanded in February 2015.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge, via videoconferencing (videoconference hearing). A hearing transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he went to the Iron Mountain (MI) VAMC while in pain due to a testicle problem in the early 1990s. In an October 2011 letter, the Veteran reported that physicians diagnosed a "spermatic seal" which they removed, shipped to a lab, and had it studied prior to reinserting it back into him. At the hearing, the Veteran said that a doctor at Iron Mountain told him he had "a tumorous thing in your system" due to a "tumor" on his foot. In an April 2014 VA treatment record, in recording the specific dates, locations, and types of medical procedures the Veteran had undergone at VA facilities, the examiner wrote that the Veteran had a "EXC. LEFT SPERMATOCELE 11/14/1991 IRON MOUNTAIN VAMC." 

We remanded the claim in February 2015, in part, to get records from the Iron Mountain VAMC and to provide an examination to determine the etiology of the clamed testicle disorder. In February 2015, the AMC requested the records from Iron Mountain. In a May 2015 Report of General Information, an AMC staff member wrote that they had received a call from a staff member at Iron Mountain VAMC who told advised that there were no VA treatment records in the system for the Veteran. However, the AMC did not take any further steps to find these records, to include issuing a formal finding. 

Thus, there is a notation in an April 2014 VA record showing that the Veteran underwent a specific procedure at Iron Mountain on a specific date. As these are federal records, they must be obtained or a formal finding of unavailability must issue if otherwise appropriate. 

Other directives as to clarification of medical opinions are noted below and the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding post-service records regarding VA treatment for the hand, left foot, and testicle disorders on appeal, to include any regarding an excision of a left spermatocele at the Iron Mountain VA Medical Facility that occurred on November 14, 1991. In so doing, comply with Federal procedures regarding the obtainment of Federal records. If appropriate, issue a formal finding of unavailability.




2. Only after the above request is performed, provide the Veteran with an additional VA examination to determine the etiologies of the claimed disorders. The VA examiner should be provided access to the electronic claims file.

In reviewing the electronic claims file, the examiner should note:

	a. The service treatment records;

b. Any records regarding a November 1991 spermatocele excision procedure, if located;

c. The July and August 2000 VA treatment records, indicating treatment for a plantar fibroma of the left foot;

d. The VA treatment records from January 2008 to April 2008 regarding a Dupuytren's contracture of the right hand;

e. The December 2013 and January 2014 VA treatment records regarding treatment for diagnosed left index and left thumb trigger finger disorders; 

f. The March 2013 VA treatment records regarding a resection of the plantar fibroma on the left foot;

g. The records regarding treatment for the Veteran's right foot plantar fibromatosis; 

h. The March 2015 VA medical examination report; and


i. The Veteran's lay statements, to include those regarding his exposure to chemicals in service.

The examiner should perform a full medical examination. If the examiner chooses not to perform any examination (i.e. a testicular examination), the examiner should provide an explanation for the decision.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions

a. Is any diagnosed left foot disorder related to service or any incident of service, to include in-service exposure to chemicals?

b. Was any diagnosed left foot disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected plantar fibromatosis of the right foot?

c. Is any diagnosed disorder of either hand related to service or any incident of service, to include in-service exposure to chemicals?

d. Was any disorder of either hand caused or permanently aggravated beyond its normal progression by the Veteran's service-connected plantar fibromatosis of the right foot?

e. Is any diagnosed testicle disorder related to service or any incident of service, to include in-service exposure to chemicals?

f. Was any diagnosed testicle disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected plantar fibromatosis of the right foot?

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




